Citation Nr: 9905354	
Decision Date: 02/25/99    Archive Date: 03/03/99

DOCKET NO.  94-25 210	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for Dupuytren's 
contractures of the hands and feet, hypertension and skin 
disabilities.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


FINDINGS OF FACT

1.  The veteran served on active duty from November 1970 to 
May 1972.

2.  On June 30, 1998, the United States Court Veterans 
Appeals, (or "Court") was notified by the veteran's father 
that the veteran died on May [redacted] 1998.

3.  On July 22, 1998, the Court vacated the October 1997 
decision of the Board of Veterans' Appeals (Board) in this 
case.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1998); 38 C.F.R. § 20.1302 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision in this case in October 1997, 
from which the veteran appealed to the Court.  Unfortunately, 
the veteran died during the pendency of that appeal, and thus 
the Court dismissed the appeal, and vacated the underlying 
Board decision.  Since the Board's earlier decision was 
vacated, the Board must now again address this case.

As a matter of law, however, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed by the Board itself for 
lack of jurisdiction.  See 38 U.S.C.A § 7104(a); 38 C.F.R. 
§ 20.1302.

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106.



ORDER

The appeal is dismissed.




		
      ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision is the 
notice of the action taken on this appeal by the Board of 
Veterans' Appeals.




- 3 -


